Title: To Thomas Jefferson from Thomas Newton, 14 April 1801
From: Newton, Thomas
To: Jefferson, Thomas



Dr Sir
Norfolk 14 Apl. 1801

Inclosed is a bill of parcels & Lading for a pipe of old Brasil Madeira wine, which I have hopes will meet your Approbation—Mr. Cocke the purser of the Cheasepeak frigate has been so good as to take this letter, has promised me, he will see the wine taken care of from Alexandria to Washington, he is a worthy young man & conducts himself with great propriety (I have heard) in his office. I am very respectfully
Yr Obt. Servt

Thos Newton

